Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-15 are directed to an invention non-elected with traverse in the reply filed on 04/14/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
Claims 1-7 are allowed.
Baek et al. (US 2010/0207967), discloses a data driving device for driving pixels arranged in a display panel, the data driving device comprising: a first selecting circuit configured to receive some bits of image data for driving the pixels and to select one of a plurality of voltages included in a first gamma reference voltage as a second gamma reference voltage according to the some bits (see figs. 2, bit P-bit, Q-bit, R-bit, The first DAC unit 260 receives Q-bit upper data of P-bit gray data, converts the Q-bit upper data to an analog voltage Vc and provides the analog voltage Vc to the output buffer unit 230 in response to positive gamma voltages VGH or negative gamma voltages VGL. Gamma voltages are defining as voltages to determine a luminance or RGB values of a display, such as an LCD screen. The output buffer unit 230 may have a different architecture based on whether a gamma voltage generation unit 250 provides the positive gamma voltages VGH or the negative gamma voltages VGL. The gamma voltage generation unit 250 may include a first generation unit 251 to generate the positive gamma voltages VGH and a second generating unit 253 to generate the negative gamma voltages VGL); a second voltage generating circuit configured to generate a plurality of gamma voltages by increasing or decreasing the second gamma reference voltage (see par. 94); and a second selecting circuit configured to receive remaining bits of the image data and to select one gamma voltage from among the plurality of gamma voltages as a data voltage for driving the pixels according to the remaining bits (pars. 62, 64, The first DAC unit 260 receives Q-bit upper data of P-bit gray data, converts the Q-bit upper data to an analog voltage Vc and provides the analog voltage Vc to the output buffer unit 230 in response to positive gamma voltages VGH or negative gamma voltages VGL. Gamma voltages are defines as voltages to determine a luminance or RGB values of a display, such as an LCD screen. The output buffer unit 230 may have a different architecture based on whether a gamma voltage generation unit 250 provides the positive gamma voltages VGH or the negative gamma voltages VGL. The gamma voltage generation unit 250 may include a first generation unit 251 to generate the positive gamma voltages VGH and a second generating unit 253 to generate the negative gamma voltages VGL; The LCD panel includes a plurality of data lines to receive data voltages from the source driver and a plurality of gate lines to receive gate voltages from the gate driver. A plurality of pixel areas are defined by the data lines and the gate lines in the LCD panel, and each pixel area includes a pixel having a thin film transistor and a pixel electrode. See P-bit, Q-bit, R-bit, see fig. 4).
Chaji et al. (US 2018/0033368), discloses [0129] The second terminal of the storage capacitor 316 is connected to a bias line 329, which provides a bias current I.sub.bias to provide compensation to the pixel circuit 310. The pixel circuits 210, 210a-c described above implement compensation and programming in a two-phase operation to first pre-charge the data line (in the pre-charging cycle 260) and then apply the bias current (e.g., the reference current I.sub.REF) to provide compensation while simultaneously discharging the data line (during the compensation cycle 262). However, the pixel circuit 310 provides data programming via the data line 322j while simultaneously applying the bias current via the bias line 329 during a programming cycle 360. The data line 322j is also utilized to provide a power supply voltage V.sub.DD during the emission cycle 364 of the pixel circuit 210. [0134] In addition, the pixel circuit 310 further accounts for degradation in the pixel 310 by applying the biasing current Ibias via the bias line 329 to the second terminal of the storage capacitor 316 while the programming voltage VP is applied through the drive transistor 312 to the first terminal of the storage capacitor 316. Thus, the bias current Ibias drains a small current through the drive transistor 312 (via the switch transistor 318 and the storage capacitor 316) to allow the gate-source voltage of the drive transistor 312 to be further adjusted. This further adjustment due to the bias current Ibias can account for variations (e.g., shifts, non-uniformities, etc.) in the voltage-current behavior of the drive transistor 312 (e.g., due to mobility, gate oxide, etc.).
None of the references cited in record disclose or suggest a data driving device for driving pixels arranged in a display panel, the data driving device comprising: a first selecting circuit configured to receive some bits of image data for driving the pixels and to select one of a plurality of voltages included in a first gamma reference voltage as a second gamma reference voltage according to the some bits; a second voltage generating circuit configured to generate a plurality of gamma voltages by increasing or decreasing the second gamma reference voltage received from the first selecting circuit; and a second selecting circuit configured to receive remaining bits of the image data and to select one gamma voltage from among the plurality of gamma voltages received from the second voltage generating circuit as a data voltage for driving the pixels according to the remaining bits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623